DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claim 1 can be found in original claim 20 and in Applicant’s published specification (US 20200036066 A1) at P80.
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to the amendment to the claims.

Election/Restrictions
Claims 8-9 and 14 were previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species A, B, C, and D, as set forth in the Office action mailed on 06/28/2021, is hereby withdrawn and claims 8-9 and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	

Allowable Subject Matter
Claims 1-3, 5-10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 1-3, 5-10, and 12-16.
Amended claim 1 recites the limitation “wherein the at least one port hole has an edge, and wherein the at least one discharge opening is a notch in the edge of the at least one port hole”. 
Previously cited Omura (WO2017002325A1 using the provided machine English translation from Espacenet given with the Final Rejection dated 03/09/2022) disclosed a battery pack that includes a housing having a bottom wall, at least one battery cell or battery module, a heat exchanger being spaced above the bottom wall of the housing and having at least port hole in the bottom wall of the housing (see annotated Omura Fig. 9 below).

    PNG
    media_image1.png
    386
    800
    media_image1.png
    Greyscale

Annotated Omura Fig. 9
	
Omura does not meet the limitation “wherein the at least one port hole has an edge, and wherein the at least one discharge opening is a notch in the edge of the at least one port hole”.
In the Remarks dated 05/09/2022, Applicant alleges, with reference to Fig. 6, the edges of the port hole (28) retain the introduction port (61) and discharge port (63), and, with reference to Fig. 4, the uneven surface (29) form discharge openings (30) allowing for the smooth discharge of the leaking coolant. Applicant alleges the at least one discharge opening being a notch in the edge of the at least one port hole as recited in claim 1 is not merely a change in form or shape as alleged in the Final Rejection dated 03/09/2022.
The Office has considered this argument and deems it persuasive. Further, the Office has conducted further search and consideration that did not result in finding any teaching, inside or outside of the battery art, to modify the structure of Omura to arrive at the claimed invention.
Therefore, the references fail to teach or suggest the particulars of independent claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claim 1. Since claims 2-3, 5-10, and 12-16 depend on claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729